UNITED STATES DISTRICT COURT _ FILED
WESTERN DISTRICT OF NORTH CAROLINA CHARLOTTE, NC

CHARLOTTE DIVISION
3:18-cv-00019-FDW-DCK NOV 06 2019
US DISTRICT C
RON SEVEAN, ) WESTERN DISTRICT OF | NC
)
Plaintiff, )
)
v. ) VERDICT FORM
FORTRESS SYSTEMS INTERNATIONAL, | )
INC., d/b/a FORTRESS MOBILE, and )
ZHONG SU, individually, -_)
)
Defendants. )
) [

 

We, the Jury, unanimously find:

1. Are Defendants liable to Plaintiff Ron Sevean for violation of the Fair Labor Standards Act?
YES V
NO

If you answered “Yes” to Question I, then proceed to question l(a). If you answered “No,” then
do not answer Question I(a) or Question 2, and you may end your deliberations.

1(a). Ifyou find Defendants liable, is Mr. Sevean nonetheless exempt from the Fair
Labor Standards Act as an outside salesperson?
YES
NO

If you answered “No” to Question 1(a), proceed to Question 2 on the next page. If you

answered “Yes,” to Question I(a), do not answer Question 2 and you may end your
deliberations and sign the verdict form.

 

Case 3:18-cv-00019-FDW-DCK Document 72 Filed 11/06/19 Page 1 of 2
2. What amount of damages, if any, is Plaintiff Ron Sevean entitled to recover on this claim?

$

(Write out amount in words)

 

You may end your deliberations and sign the verdict form.

Dated this the (th day of November, 2019.

Case 3:18-cv-00019-FDW-DCK Document 72 Filed 11/06/19

 

Page 2 of 2

 

 

 

 

 
